I would like to congratulate Mr. Mogens Lykketoft on his election as President of the General Assembly at this historic seventieth session. I hope that his able stewardship will lead this session, under the theme “The United Nations at 70: the road ahead for peace, security and human rights”, to a successful outcome.
We are now at a critical point in time in which we are reflecting on the 70 years of the United Nations and defining the road ahead.
First and foremost, it is important to learn lessons from both the successes and the failures of the United Nations over the past 70 years. It is fortunate that
15-29876 7/26

A/70/PV.24 01/10/2015
humankind has evaded a third world war during this time. That should be considered a victory for the noble ideal of peace over war, which was an important source of inspiration leading to the founding of the United Nations. Since the start of the new millennium, the percentage of the world population living under the poverty line has been reduced by half. This amounts to a triumph for the ideal of cooperation for development, which, along with peace, represents one of the two main pillars of the United Nations.
Yet the world has not been at peace over the past 70 years, nor has humankind lived in comfort. The world has undergone hundreds of wars and armed conflicts, big and small, some of which drove us to the brink of a nuclear disaster. The peace sought by humankind is not fragile in nature, like a thin layer of ice, but rather it is as firm, durable and permanent as a rock. It is not the peace of a slave, requiring subservience to the master; it is a peace of dignity, a peace befitting an independent human being. Such peace remains only a dream for humankind.
The world has come a long way and tremendous changes have taken place. However, the United Nations system and its peacekeeping and security operations are not so very different from the old ones in the days when it was founded. The arbitrariness and undemocratic practices of the Security Council have not been redressed. Consequently, the United Nations, a hallowed international Organization, is constantly being abused and monopolized as a forum for confrontation by a few Powers. The result is that world peace and security are under constant threat and humankind has grown accustomed to having to live, against its will, with the smoky clouds of war overhead. This is the biggest failure overshadowing the 70-year history of the United Nations, as well as the greatest challenge we are facing on our road ahead.
Unless the sovereign equality enshrined in the Charter of the United Nations is fully translated into reality, the ongoing practice of domination, inequality and unfairness cannot be eradicated at the United Nations. Until international relations are democratized, the United Nations will not be able to fulfil its mission to safeguard international peace and security. Furthermore, the United Nations will be degraded to the point of becoming a haven in which the forces bent on disrupting and destroying peace and security camouflage their designs. This is the main lesson we
have learned as we look back on the 70 years of the United Nations.
Reflected on every page of the annals of the United Nations is the history of our national division, stained with the misfortunes and pains that our people have suffered over the past seven decades. The same year the United Nations was founded, our nation was liberated from Japanese colonial rule and divided into the north and the south by a foreign force. The same foreign force now sits on the Security Council as a permanent member State.
For the past seven decades — from its inception to today — the United Nations has been used as a tool to violate the sovereignty, dignity, peace and security of our nation. It was none other than the United Nations Temporary Commission on Korea that granted so- called legitimacy to the manoeuvres of the United States, which had brought about the division of our nation by setting up a separate Government in South Korea in 1948. It was also in the name of the United Nations forces that the troops of the United States and 15 other satellite countries joined the Korean War in 1950.
At its thirtieth session, in 1975, the General Assembly adopted resolution 3390 B (XXX), on the subject of dissolving the United Nations Command and withdrawing foreign troops from South Korea. Like all the other resolutions that the United States voted against, this resolution also was not implemented.
At present, nearly 40,000 United States troops, a massive number, are stationed in South Korea—more than in any other foreign country. The Commander of the United States Forces Command in South Korea is also the United Nations Commander and so wears two hats. The so-called United Nations Commander commands the large-scale nuclear war exercises held several times a year by the United States of America and South Korea and has done so during the past seven decades.
Even in the twenty-first century, the Security Council continues to commit arbitrary acts against the Democratic People’s Republic of Korea, in flagrant violation of justice and international law. Today, a body of international law exists that stipulates that the use of outer space is the sovereign right of every country. More than 10 countries have launched satellites. However, the Security Council passed a resolution prohibiting
8/26 15-29876

01/10/2015 A/70/PV.24
the Democratic People’s Republic of Korea alone from launching satellites. Moreover, nine countries have already developed and conducted over 2,000 nuclear tests in total. But again, the Security Council adopted resolutions prohibiting the Democratic People’s Republic of Korea from conducting nuclear tests, which it did only three times.
In 2014, the United States launched yet another anti-Democratic People’s Republic of Korea smear campaign in the General Assembly and the Security Council on the basis of the detailed findings of the commission of inquiry on human rights in the Democratic People’s Republic of Korea (see A/HRC/25/CRP.1), a report that relied on fabricated evidence, thereby demonstrating that the United Nations is still manipulated by the United States.
Our development of outer space technology for peaceful purposes is within our legitimate rights as a sovereign State. Our nuclear testing is a defensive measure to counter the hostile policy and nuclear threat of the United State of America. The Government of the Democratic People’s Republic of Korea is steadfast in its resolve to uphold its dignity and rights and will continue to do so robustly and persistently by using all the defensive measures at its disposal to counter the unjust actions aimed at thwarting its peaceful launch of a satellite.
The Charter of the United Nations provides that the Security Council acts in accordance with the principles of justice and international law. However, the United Nations is now in a state of chaos, and it is difficult to determine whether it is the Charter or some Security Council resolution that takes precedence. Moreover, the fact that the Security Council, which is endowed with greater responsibility and power than any other body of the Organization, has become so reckless and is made a mockery of by an individual Power is a twenty-first century tragedy.
Late last August, the situation on the Korean peninsula moved once again towards the brink of war. In this case, the situation was triggered by a minor incident, whose cause remains unknown. However, it is apparent that such incidents occur every time that a large-scale joint military exercise conducted by the United States of America and South Korea reaches its zenith.
In exercising its right as a State Member of the United Nations, a right enshrined in the Charter, the
Democratic People’s Republic of Korea brought to the attention of the Security Council the matter of the aggressive and provocative large-scale joint military exercises of the United States of America and South Korea. We requested the Council to place the matter on its agenda, as the military exercises constitute a serious threat to international peace and security. We also referred the August incident to the Security Council. However, every time the Security Council has remained silent on this issue.
What measure can the United Nations take when the so-called United Nations Commander himself commands the large-scale war exercises that create a vicious cycle of heightened tension? Other extremely strange phenomena have no logical explanation. Over 20 years have passed since the Democratic People’s Republic of Korea joined the United Nations. But in Panmunjom, the flags of the Democratic People’s Republic of Korea and the United Nations are hoisted opposite each other. In other words, the United Nations is in a state of war against one of its Member States and their guns are levelled against each other.
Successive United Nations Secretaries-General have stated that the United Nations Command mechanism was not under the control of the United Nations, and that only the Security Council could decide to dismantle it. In the long term, that means that as long as the United States is a permanent member of the Security Council with the right of veto, the United Nations Command cannot be dismantled. That establishes an equation in which the United Nations equals the United States of America, since the United Nations force on the Korean peninsula is made up of United States troops.
The United Nations should uphold the original purposes and principles of the Charter and address its abnormal relations with the Democratic People’s Republic of Korea, both in the interest of international peace and security and for the welfare and prosperity of the Korean nation. The August incident clearly showed the fragility of the current peace on the Korean peninsula, which is due to the abnormal relationship with the United Nations. A rational, in-depth analysis of that incident leads to the conclusion that the Korean Armistice Agreement, as written, can no longer maintain peace on the Korean peninsula. For the Korean Armistice Agreement has no provision regarding such aggressive and provocative large-scale war exercises. Replacing the Korean Armistice Agreement with a
15-29876 9/26

A/70/PV.24 01/10/2015
peace treaty first and foremost requires the United States of America to make a bold decision.
Although currently intra-Korean relations have been defused thanks to a great deal of effort, the atmosphere does not promise to be as durable as one would want. For the situation on the Korean peninsula is such that even a minor provocative act can aggravate tensions and freeze relations in an instant.
Since the experience of the August incident that made North-East Asia and the entire world watch with bated breath, it has been clear that replacing the Korean Armistice Agreement with a peace treaty without further delay is crucial. The safeguarding of peace on the Korean peninsula requires North Korea and South Korea to address certain issues. The Democratic People’s Republic of Korea and the United States of America also have issues to address.
The Korean Armistice Agreement was signed in 1953 between the Korean People’s Army and the Chinese People’s Volunteer Army on one side and the so-called United Nations forces on the other. With all the other foreign troops withdrawn, the Democratic People’s Republic of Korea and the United States of America are the only two parties in charge of the armed forces currently deployed on the Korean peninsula. The United States of America has wartime operational control of the South Korean army and also administers the Korean Armistice Agreement.
It is high time for the United States to step forward and sign a peace treaty. The Government of the Democratic People’s Republic of Korea is ready to hold a constructive dialogue to prevent war and conflicts on the Korean peninsula, once the United States agrees to replace the Korean Armistice Agreement with a peace treaty and refrains from making accusations of provocation in the mass media. If the United States of America displays courage in making a policy change, the security environment on the Korean peninsula will improve dramatically and the security concerns of the United States of America will eventually be addressed. That is the best option and the best solution we can offer in this forum as we look back over the past 70 years and look forward to the road ahead.
The Democratic People’s Republic of Korea is strongly convinced that a peace treaty should replace the Korean Armistice Agreement as a means of ensuring peace and security on the Korean peninsula and of redressing the abnormal relations between the
Democratic People’s Republic of Korea and the United Nations. We also believe that that would help the United Nations to remain true to its founding ideals and the purposes and principles of the Charter. For its part, the Democratic People’s Republic of Korea pledges to make sincere and energetic efforts to that end.
